Case 5:19-cv-00685-JKP-RBF Document 23 Filed O7/2eFton Padkes1 of 2
nN
Sioa

INDEX #: 5:19-CV-00685-XR
STATE OF TEXAS, COUNTY OF WESTERN DISTRCT

Attorneys: Company: STEIN SAKS, PLLC PH: (201) 282-6500 x115 Date Filed: 06/14/2019
Address: 285 PASSAIC STREET HACKENSACK, NJ 07601

Client’s File No.:

 

 

 

 

 

 

BRIDGETT MOSES RUCKER
VS Plaintiff
TRANS UNION LEC ET AL
Defendant
STATE OF California _ , COUNTY OF _San Mateo SS.: AFFIDAVIT OF SERVICE
Tony Klein , being duly swom deposes and says:
Deponent is not a party herein, is over 18 years of age. On_July 1, 2019 . at.12:50 PM
at—464 California St., San Francisco, CA 94104 , deponent served the within
SUMMONS IN A CIVILACTION , DEMAND FOR JURY TRIAL, CIVIL COVER SHEET , INSTR. FOR ATTY'S COMPLETING CIVIL
COVER SHEET FORM JS 44
on: WELLS FARGO BANK,NA ; therein named.
#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person
described as said person therein.
#2 CORPORATION By delivering thereat a true copy of each to Rozy Hova kivian and that deponent knew
the person so served tobe the service Manager _of the corporation, and authorized to

to accept service on behalf of the corporation.

#3 SUITABLE By delivering a true copy of each to 7 a person of suitable age and discretion.
AGE PERSON Said premises is recipient's [ ] actual place ofbusiness —_[ ] dwelling house (usual place of abode) within the state.

[|
#4 AFFIXING By affixing a true copy of each to the door of said premises, which is recipient's: { ] actual place of business
TODOOR { ] dwelling house (place of abode) within the state.

 

 

 

0
Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called
thereat on the day of at
on the day of at
on the day of at
onthe _ “ss day of at

 

, deponent completed service under the last two sections by depositing a copy of the
to the above address in a 1st Class
postpaid properly addressed envelope marked “Personal and Confidential’ in an official depository under the exclusive
care and custody of the United States Post Office in the State of < .

L_] and by Certified Mail # .

#5MAILCOPY On

O

 

7

 

 

#6NON-SRVC After due search, careful inquiry and diligent attempts, | have been unable to effect process upon the person/entity
oO being served because of the following: [ ] Unknown at Address [ ]Evading [ ] Moved left no forwarding
[ ]Address does not exist [ ] Other:

#7DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
kel tees Sex: female Color of skin: _white Color of hair: brown Age: _30 Height: _5'6"
{use win #1. 20°) Weight: 145 Ibs. Other Features: re

#8 WIT.EEES Subpoena Fee Tendered in the amount of

 

#9 MILITARYSRVC Deponent asked person spoken to whether the recipient was presently in military service of the United States Government or of the State

 

 

 

 

of and was informed that recipient was not. Recipient wore ordinary civilian clothes and no military u
#10 OTHER 4
CL) A
Sworn to before me on _ —Yn
Tony Klet UY

See attached jurat Job # 514049
Case 5:19-cv-00685-JKP-RBF Document 23 Filed 07/24
P 2 of 2
SPS

STATE OF CALIFORNIA )
) ss:
COUNTY OF SAN MATEO )

 

A notary public or other officer completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity
of that document.

Subscribed and sworn to (or affirmed) before me this 1*
day of July 2019 by Tony Klein, proved to me on
the basis of satisfactory evidence to me to be the

person who appeared before me. /) i - .
Hons wi LAG (re
q aE ROMY IBARRA-KLEIN f
ie Notary Public - California Z

San Francisco County

Commission # 2285208
My Comm. Expires May 11, 2023

      
